DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 8/16/2021. Claims 1, 4-5, 11 and 14-15 were amended.  Claim 3 and 13 were canceled. New claims 21 and 22 were added. Therefore, claims 1-2, 4-12, and 14-22 are pending for examination.

Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103

Claims 1-2, 5, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (Spero; US 5072218) in view of Chavez et al,. (Chavez; US 20180251230).  

Regarding claim 1 (Currently Amended), Spero teaches a helmet system (Fig 2B, 220) comprising:
a communication interface (210) configured to receive (via signal line 222) a plurality of aircraft data (col 6:57 – col 7:5; a sequence of waypoint position signals indicative of the position of waypoints in a selected flight path of the aircraft);
a memory system (204;2Q6) configured to store the aircraft data; and

format the aircraft data into a plurality of time sequential records (col 22:14-16, step 328; the current and next waypoint earth position signals retrieved from storage);
store the time sequential records in the memory system (col 22:42-44, step 338; new current and new next waypoint earth position signals are stored in a storage buffer of the RAM 204); and
manage storage within the memory system as a circular buffer (col 22:42-44, step 338; storage buffer of current and next flight path waypoints stored in a storage buffer of the RAM 204).
Spero is silent on:
 a helmet visualization system configured to display data visible to an aircraft operator wearing the helmet system; 
the memory system comprising a data storage system configured to store the aircraft data and an operational memory configured to store values for display on the helmet visualization system; and
store the time sequential records in the data storage system of the memory system; and 
manage storage within the data storage system of the memory system; and a helmet housing, wherein the memory system is disposed in the helmet housing.

Chavez from an analogous art teaches an aircraft having an augmented reality flight control system integrated with and operable from the pilot seat and an associated pilot headgear unit, wherein the flight control system is supplemented by flight-assisting artificial intelligence and geo-location systems (Abstract, Figs 14-5). Chavez further teaches a helmet visualization system configured to display data visible to an aircraft operator wearing the helmet system (¶018-¶019 with Figs 1- 2 and ¶024; ARFCS 100 includes headgear 200 with transparent visor 204, control system 206, camera 210, accelerometer 212, speaker 214, tactile generator 216, microphone 218, also see headgear 200 per ¶032);
 a memory system comprising a data storage system (¶032; one or more processors and electronic storage can be disposed within control system 206, and/or disposed within headgear 200) configured to store the aircraft data (¶032; control system 206 can be an embedded system that receives periodic updates from the ARFCS 100; Examiner interprets virtual flight control device (VFCD) 102 received aircraft data, i.e., flight speed, altitude, temperature, fuel levels, etc.as periodic updates from the ARFCS 100, per, ¶024) and an operational memory configured to store values for display on the helmet visualization system (¶034 with Fig 3 and virtual elements 302, 306, 308, 312 etc,, virtual plane may be displayed by headgear 200); and
store time sequential records in the data storage system of the memory system (¶032;
control system 206 can be an embedded system that receives periodic updates from the ARFCS 100); and 
manage storage within the data storage system of the memory system; and a helmet housing, wherein the memory system is disposed in the helmet housing (¶032; headgear 200 can function as display, rendering content provided to it from ARFCS 100...  data from ARFCS 100 can be uploaded and stored on headgear 200 during pre-flight, to speed the rendering and environment processing on the headgear 200.  One or more processors and electronic storage can be disposed within the control system 206, disposed within the headgear 200. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Spero with the concepts, as taught by Chavez, for advantages over the prior art by augmenting real-world input with real-world information related to an aircraft and additionally, removing large instrument panels allowing for increased pilot visibility.


Regarding claim 5 (Currently Amended), Spero and Chavez teach the helmet system of claim 1, and Spero further teaches wherein the data storage system (memory; col 22:42-44, Fig 2B) comprises a data buffer configured to queue the time sequential records (current and next flight path waypoints stored in a storage buffer of the RAM 204) prior to writing to nonvolatile memory (ROM 206) of the data storage system.

Regarding claim 11, claim 11 remains interpreted and rejected the same as claim 1 above.
Regarding claim 12, claim 12 remains interpreted and rejected the same as claim 2 above.
Regarding claim 15 (Currently Amended), claim 15 remains interpreted and rejected the same as claim 5 above.

Regarding claim 21, (New) Spero and Chavez teach the helmet system of claim 1, but Spero is silent on the processing system being disposed in the helmet housing. Chavez further teaches this same concept, wherein the processing system is disposed in the helmet housing (¶032, Fig 1; one or more processors can be disposed within control system 206). 
Examiner interprets periodic updates from ARFCS 100 being received via a communication interface in headgear’s 200 housing.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (Spero; US 5072218) in view of Chavez et al,. (Chavez; US 20180251230) further in view of Sawano et al., (Sawano; US 20050202868).  

Regarding claim 4, (Currently Amended), Spero and Chavez teach the helmet system of claim 1, and Spero further teaches wherein the data storage system comprises nonvolatile memory (Fig 2B; non-volatile ROM 206).
Chavez teaches the helmet housing (see claim 1). Spero and Chavez do not explicitly teach being enclosed in a detachable housing that is separable from the helmet housing of the helmet system.
	Sawano from an analogous art teaches the concept of an electronic device receiving a ROM memory card in a detachable and separable housing (¶056). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Spero and Chavez with the concept of receiving a ROM memory card in a detachable and separable housing, as taught by Sawano for the purpose of inserting and removing nonvolatile memory/ROM at electronic devices, simply as a convenience to the user.

Regarding claim 14 (Currently Amended), claim 14 remains interpreted and rejected the same as claim 4 above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (Spero; US 5072218) in view of Chavez et al,. (Chavez; US 20180251230) further in view of McFall (US 5561855).  

Regarding claim 6, Spero and Chavez teach the helmet system of claim 5, but S Spero and Chavez are both silent on a backup power supply configured to provide a temporary power source. McFall from an analogous helmet art teaches the concept of a helmet with a remote battery pack and associated electrical cable as a back-up to power electronic components therein when another power source is insufficient to do so (col 2:14-19). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by McFall for the purpose of having a back-up source for power electronic components therein when another power source is insufficient to do so.

Regarding claim 16, claim 16 remains interpreted and rejected the same as claim 6 above.

Claims 7, 8, 9, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (Spero; US 5072218) in view of Chavez et al,. (Chavez; US 20180251230) further in view of Koepke (US 20170251096).  

Regarding claim 7, Spero and Chavez teach the helmet system of claim 1, but both are silent on the communication interface comprises a physical data bus. Koepke from an analogous art teaches the concept of a communication interface comprising a wired communication link configured to transfer data between the helmet system and one or more external communication nodes (communicating via a wired connection with crash memory unit 

Regarding claim 8, Spero and Chavez teach the helmet system of claim 1, but both are silent on the communication interface comprising a wireless communication link. Koepke from an analogous art teaches the concept of a communication interface comprising a wireless communication link configured to transfer data wirelessly between the helmet system and one or more external communication nodes (communicating via a wired and/or wireless connection with crash memory unit (¶139). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by Koepke for the purpose of using either a wireless or wired communication link, as a convenience to the user.

Regarding claim 9, Spero and Chavez teach the helmet system of claim 1, but both are silent on being configured to compress the aircraft data.
Koepke from an analogous art teaches the concept of compressing aircraft/flight data (¶150). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by Koepke for the purpose of compressing aircraft data to reduce a volume of data maintained in memory.

Regarding claim 17, claim 17 remains interpreted and rejected the same as claim 7 above.
Regarding claim 18, claim 18 remains interpreted and rejected the same as claim 8 above.
.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (Spero; US 5072218) in view of Chavez et al,. (Chavez; US 20180251230) further in view of Angus et al., (Angus US 20150334113).  

Regarding claim 10, Spero and Chavez teach the helmet system of claim 9, but both are silent on being configured to encrypt the aircraft data after compression and prior to being written to nonvolatile memory of the data storage system. Struttmann from an analogous art teaches the concept of encrypting data after compression and prior to being written to the data storage system (values written to secure storage may be subject to various types of encoding prior to write operations… and   sequences of values are analyzed to identify frequencies with which sequences occur, and those sequences may be mapped to a dictionary in which relatively frequent characters are represented with relatively short values, while longer less frequent sequences are mapped to longer values.  The mapping and dictionary may then be stored in the secure distributed storage in a compressed format.  In some embodiments, after compression, some embodiments may encrypt the data as well, for example, with a symmetric encryption algorithm in which keys are maintained by the client computing device 12). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by Struttmann for the purpose of having values written to storage with encoding prior to write operations).

Regarding claim 20, claim 20 remains interpreted and rejected the same as claim 10 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered, but the arguments are moot based on the references used in the rejection put forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


						/QUAN-ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684